           Case 1:19-cv-10153-CM Document 11 Filed 07/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN HENRY,

                                  Plaintiff,
                                                                  19-CV-10153 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
 P.O. JOHN DOE, et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated April 28, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C. §

1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 29, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
